Case 2:21-mj-30115-DUTY ECF No. 1, PageID.1 Filed 03/10/21 Page 1 of 6




                                                  21-30115




x
10
    Case 2:21-mj-30115-DUTY ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 6




                                   AFFIDAVIT

      I, Special Agent Michael Jacobs, being first duly sworn, hereby depose and

state as follows:

                             I.   INTRODUCTION

      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) since March of 2016. I am currently

assigned to the Detroit Field Division, Group IV. I have had extensive training at

the Federal Law Enforcement Training Center in the Criminal Investigator

Training Program and ATF Special Agent Basic Training.

      2.     Before working for the ATF, I was a police officer with the Wayne

State University Police Department for approximately eight years. Prior to

becoming a Special Agent with ATF, I was assigned to the Federal Bureau of

Investigation (FBI), Detroit, Violent Crimes/Violent Gangs Task Force

(VCTF/VGTF) as a Task Force Officer (TFO) for approximately four years. As an

FBI TFO and Special Agent with the ATF, I have participated in numerous state

and federal investigations, including investigations concerning narcotics trafficking

and the illegal possession of firearms. I have sworn to several state and federal

search and arrest warrants. Through my training, education, and experience, I have

also become familiar with how criminals communicate and operate their

clandestine activities.
    Case 2:21-mj-30115-DUTY ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 6




      3.     This affidavit is based on my personal observations, my training and

experience, and information obtained from other agents, police officers, and

witnesses. This affidavit establishes sufficient probable cause for the requested

warrant and does not set forth all the facts known to law enforcement regarding

this investigation.

      4.     I am investigating Curtis Alanzo BALLARD, (date of birth of

XX/XX/XX66), a multi convicted felon. Probable cause exists that BALLARD

violated 21 U.S.C. § 841(a)(1) (possession with intent to distribute a controlled

substance) and 18 U.S.C. §§ 922(g)(1) and 924(c) (possession of a firearm by a

felon and possession of a firearm during and in relation to a drug trafficking

crime).

      5.     I reviewed BALLARD’s criminal history. He has been convicted of

the following felony offenses:

             a.       1990 – armed robbery, Third Circuit Court, Wayne County,

                      Michigan;

             b.       2002 – felon in possession of a firearm, United States District

                      Court for the Eastern District of Michigan; and

             c.       2008- felon in possession of a firearm, felony firearm,

                      possession of a loaded firearm in or upon a vehicle; Third

                      Circuit Court, Wayne County, Michigan.

                                            2
    Case 2:21-mj-30115-DUTY ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 6




                           II.   PROBABLE CAUSE
      6.     On February 11, 2021, Michigan State Trooper Morrow, in full police

uniform and in a fully marked Michigan State Police vehicle, observed a black,

2018 Dodge Journey travelling south bound on Inkster Road near Michigan

Avenue in Inkster, Michigan. Trooper Morrow conducted a check of the license

plate and was unable to find a vehicle record. Based on my training and

experience, a lack of a vehicle record is a possible indicator of an improperly

registered vehicle. Trooper Morrow continued to follow the vehicle. The vehicle

made an abrupt turn into the driveway of a seemingly abandoned residence on Yale

Street east of Inkster Road, in Inkster.

      7.     Trooper Morrow initiated a traffic stop of the vehicle and made

contact with the vehicle driver, Curtis Alanzo BALLARD. The Trooper inquired

about the status of the vehicle’s registration. BALLARD was unable to provide

proper registration or insurance paperwork. Trooper Morrow conducted a second

check of the vehicle’s license plate and found the vehicle did not have insurance as

required by Michigan law. Trooper Morrow advised BALLARD the vehicle had

no insurance. BALLARD was then removed from vehicle and detained by Trooper

Morrow.

      8.     Trooper Morrow asked BALLARD if he would consent to a search of

his person and BALLARD gave verbal consent. In BALLARDS front left coat


                                           3
   Case 2:21-mj-30115-DUTY ECF No. 1, PageID.5 Filed 03/10/21 Page 5 of 6




pocket, Trooper Morrow located a clear sandwich baggie that contained a white

powder. BALLARD looked at Trooper Morrow and stated, “cocaine”. BALLARD

was asked if he had any other illegal items in his vehicle. BALLARD responded,

“yeah there’s a gun up under my seat.” Trooper Morrow placed BALLARD under

arrest and recovered one loaded Taurus, model PT 24/7 Pro, .45 caliber handgun,

from under the driver’s seat. The Trooper also located the following:

             a.    One small zip lock bag of suspected crack cocaine under the

                   driver’s seat next to the firearm;

             b.    Two bags of suboxone (a controlled substance) in the vehicles

                   middle compartment; and

             c.    Three cellular telephones.

      9.     BALLARD was transported to the Inkster police Department for

Booking.

      10.    Trooper Morrow spoke with the front seat passenger and only other

occupant of the vehicle, Jeffrey Massey. Massey denied possessing the firearm or

suspected narcotics in the vehicle. On several occasions, BALLARD stated he was

the sole possessor of the items located on his person and in the vehicle and that

MASSEY had nothing to do with it.

      11.    I seized the contraband and other items. The suspected cocaine

weighed approximately 29.8 grams as packaged. I field-tested the suspected

                                          4
   Case 2:21-mj-30115-DUTY ECF No. 1, PageID.6 Filed 03/10/21 Page 6 of 6




cocaine which tested positive as cocaine. Based on my training and experience,

29.8 grams of packaged cocaine is consistent with the intent to distribute the

cocaine and inconsistent with personal use.

      12.    I am an ATF interstate nexus expert. It is my opinion that the Taurus,

model PT 24/7 Pro, .45 caliber handgun, was not manufactured in the state of

Michigan.

                             III.   CONCLUSION
      13.    Probable cause exists that Curtis BALLARD violated 21 U.S.C. §

841(a)(1) (possession with intent to distribute a controlled substance) and 18

U.S.C. §§ 922(g)(1) and 924(c) (possession of a firearm by a felon and possession

of a firearm during and in relation to a drug trafficking crime).




                                        _____________________________________
                                        Michael Jacobs
                                        ATF Special Agent

Sworn to before me and signed in my presence
and/or by reliable means.



HON. DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE
March 10, 2021




                                          5
